 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTOINE DESHAWN BARNES,                            No. 2: 18-cv-2449 JAM KJN P
12                         Plaintiff,
13            v.                                         ORDER
14    J. BRUNNER, et al.,
15                         Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On May 10, 2019, defendants filed a summary judgment motion on the

19   grounds that plaintiff failed to exhaust administrative remedies. (ECF No. 60.) Plaintiff did not

20   file an opposition.

21          On May 23, 2019, plaintiff filed a letter with the court stating, in part, that he did not have

22   access to his legal property. (ECF No. 64.) On June 19, 2019, the undersigned granted plaintiff

23   fourteen days to inform the court whether he had access to his legal property. (ECF No. 67.) If

24   plaintiff had access to his legal property, the undersigned ordered plaintiff to file his opposition to

25   defendants’ summary judgment motion within that time. (Id.)

26   ////

27   ////

28   ////
                                                         1
 1          Fourteen days passed from June 19, 2019, and plaintiff did not file a response to the June

 2   19, 2019 order. On July 8, 2019, plaintiff filed a pleading requesting that the court watch video

 3   footage in support of his claims. (ECF No. 69.) This pleading does not address the issues raised

 4   in defendants’ summary judgment motion, i.e., whether plaintiff exhausted administrative

 5   remedies. Accordingly, the undersigned finds that plaintiff has failed to oppose defendants’

 6   summary judgment motion.

 7          Local Rule 230(l) provides in part: “Failure of the responding party to file written

 8   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

 9   the granting of the motion . . . .” Id. On October 3, 2018 and May 10, 2019, plaintiff was advised

10   of the requirements for filing an opposition to a motion and that failure to oppose such a motion

11   may be deemed a waiver of opposition to the motion. See Rand v. Rowland, 154 F.3d 952, 957

12   (9th Cir. 1998) (en banc), and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir. 1988).

13          Local Rule 110 provides that failure to comply with the Local Rules “may be grounds for

14   imposition of any and all sanctions authorized by statute or Rule or within the inherent power of

15   the Court.” Id. In the order filed October 3, 2018, plaintiff was also advised that failure to

16   comply with the Local Rules may result in a recommendation that the action be dismissed.

17          Finally, Rule 41(b) of the Federal Rules of Civil Procedure provides:

18                  Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or
                    to comply with these rules or a court order, a defendant may move to
19                  dismiss the action or any claim against it. Unless the dismissal order
                    states otherwise, a dismissal under this subdivision (b) and any
20                  dismissal not under this rule--except one for lack of jurisdiction,
                    improper venue, or failure to join a party under Rule 19--operates as
21                  an adjudication on the merits.
22   Id.

23          Good cause appearing, IT IS HEREBY ORDERED that, within thirty days from the date

24   of this order, plaintiff shall file an opposition, if any, to the motion for summary judgment.

25   Failure to file an opposition will be deemed as consent to have the: (a) action dismissed for lack

26   of prosecution; and (b) action dismissed based on plaintiff’s failure to comply with these rules
27   ////

28   ////
                                                        2
 1   and a court order. Such failure shall result in a recommendation that this action be dismissed

 2   pursuant to Federal Rule of Civil Procedure 41(b).

 3   Dated: August 1, 2019

 4

 5

 6

 7

 8
     Barn2449.nop
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
